                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

FLOYD WILLIAMS                                                             PLAINTIFF
ADC #139316

v.

                             Case No. 5:19-cv-00106 BSM

DAVID TAYLOR, et al.                                                    DEFENDANTS


                                        ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 39] has been received. After careful review of the record, the

RD is adopted. The claims against Alesia Persons are dismissed without prejudice.

      IT IS SO ORDERED this 12th day of November 2019.




                                                 UNITED STATES DISTRICT JUDGE
